
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 723
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Rohrabacher
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the classification of Dr. Shakil Afridi as a refugee
		  of special humanitarian concern to the United States.
	
	
		Whereas, on September 11, 2011, nearly 3,000 innocent
			 Americans were murdered in a terrorist attack planned and carried out by Al
			 Qaeda;
		Whereas at that time, the leader of Al Qaeda was Usama Bin
			 Ladin;
		Whereas for nearly 10 years, United States military
			 forces, intelligence officials, and law enforcement officials attempted to
			 locate Bin Ladin;
		Whereas Bin Ladin was believed to be in a compound in
			 Abbottabad, Pakistan;
		Whereas before taking action, United States military
			 forces, intelligence officials and law enforcement officials wanted to ensure
			 that Bin Ladin did in fact live in the compound;
		Whereas at great risk to himself, Pakistani native Dr.
			 Shakil Afridi aided the United States Government by conducting a
			 vaccination program in order to collect DNA samples from
			 individuals inside the Abbottabad compound;
		Whereas such aid was indispensable by helping to prove
			 that Bin Ladin was living at the compound;
		Whereas, on May 1, 2011, Usama Bin Ladin was killed by
			 United States military forces at the compound in Abbottabad;
		Whereas Dr. Afridi was arrested by Pakistani officials on
			 May 22, 2011 and held for nearly a year without charge;
		Whereas Dr. Afridi was convicted of those charges by a
			 Pakistani tribal court and on May 23, 2012, sentenced to 33 years in prison and
			 ordered to pay a $3,500 fine;
		Whereas charges of treason are pending against Dr. Afridi
			 in the Pakistani Supreme Court based on his involvement with the United States
			 action to kill Bin Ladin;
		Whereas were it not for the actions of Dr. Afridi, Usama
			 Bin Ladin might still be alive and leading Al Qaeda;
		Whereas, on January 29, 2012, U.S. Secretary of Defense
			 Leon Panetta stated that Dr. Afridi helped provide intelligence that was
			 very helpful with regards to this operation (to kill Usama Bin
			 Ladin);
		Whereas Dr. Afridi’s life or freedom should not be in
			 jeopardy for aiding in the operation to verify the whereabouts and ultimately
			 kill Usama bin Ladin;
		Whereas Americans and their allies are forever indebted to
			 Dr. Afridi for his courageous actions; and
		Whereas Dr. Afridi is suffering persecution as a result of
			 his assistance to the United States: Now, therefore, be it
		
	
		That the House of Representatives calls on
			 President Obama to classify Dr. Shakil Afridi as a refugee of special
			 humanitarian concern to the United States and seek to resettle him in the
			 United States.
		
